—Judgment, Supreme Court, New York County (Ira Beal, J., at hearing; Daniel FitzGerald, J., at trial), rendered November 26, 1990, convicting defendant, after a jury trial of robbery in the first degree, burglary in the first degree and criminal possession of a weapon in the second degree and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 15 years to life, unanimously affirmed.
The jury’s finding that the defendant unlawfully entered the victim’s room and robbed him at gunpoint is supported by the evidence. Credibility is an issue for the factfinder (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932 [1984]), and it was within the jury’s province to credit the victim’s testimony that defendant fired two shots in the course of the robbery.
We have considered defendant’s arguments in his pro se supplemental brief and find them to be without merit. Concur —Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.